CE CE CE CE CC CE D RE

CT CT

E RI GU I À
AMENDEMENT À L'AVENANT DU 10/2/73
A LA CONVENTION DE LONGUE DUREE
vi

FRIGUIA Ur.
FE ‘ . EL.
. AMENDEMENT
. A _
L'AVENANT DU 10 FEVRIER 1973
A:

LA CONVENTION DE LONGUE DUREE.

Les parties ont réexaminé, notzmment lors des dernières réunions du
Censeil d'Administration de FRIGUIA, les conditions économiques de .
ltexploitation de [a Société d'Economie Mixte FRIGUIA, ou

Elles constatent que depuis la conclusion des Accords du 10 février 1973
le coût de la production de l'elumins de FRIGUIA & fertement eugmnenté,
hotamment en roison de la hausse des prix des matières premières
nécesseirés à sc fabrication et que les conéitions du marché mondiel da
lelumine ont dans le m£me temps sensiblement changé, Elles estiment en
- Conséquence quien maintenant les chiectifs définis dans l'Avenant éuy 10
Février 1973 à Ja Convention cle Longue Durée, il convient de réviser le
prix de vente de flalumine fixé à l'Article 7 de cet Avenant ainsi.que
” son indexetion, : . ne
FRIALCO, d'eutre part, e pris acte de l'inetitution d'une taxe spéclale
à l'Exportetion de HAlumine et a accepté son epplication à ialumine
exportés par FRIGUIA, | . u
Enfin les parties ont exeminé Îes éléments de f'équliibre de la trésorerie
de FRIGUIA, tent en Sylis quien dvises étrangères, et ont estimé utile
de préciser les conditions d'aprlicetion de l'Article © de l'Avenent du
10 février 1273 en ce qui concerne le montant de devises étrangères que
FRIGUIA doit céder contre Sylis pour couvrir ses dépenses dans cette
monnaie, L L

Les pi conviennent des dispositions suivantes :
L .

Ê

72
. ARTICLE D =

GIVE FISCAL ET DISTRIEUTICN BU SENTTICE
a DE RTE,

Section! : Dispositions pemnenentes !

1°} La loi n° 010/1L/75 du 12 Jenvier 1975 est eppliceblo aux exportation
diclumine effectu{ces per FFISUtA à à œmpter cu for Jdenvior 1075,

\ Le teust et I5 définition do lassiette da la taxe snéclalo b fixrortesion

=  lalurine, qui sent ircieuss à MArticlo 3 de ladite 1e, sont ctobl…

: + Hsés jusquieu ler Jenvier 1599,

g + | 2°) La droit & ecriie ot {2 redovanco minière sort susprimés à compter
ve us du îer Janvier 1975, . ee
U .
& 2°) Fer sulte de lu cusprescicn cu droit de sorti et ds la redevance
minière, los bénéfices res tsxcolos!t de FRIGUIÉ, tels asile sont -
; définis aux Articles 7e! se ftAvenant du 10 Février 1073 à la :

Convention éo Longue Durée éu 5 Février 1985, sercnt toxabies aux
tous indiqués à l'Article 7 de lAvenent du 10 Février 1973,

4°) À compter du 39 Avril IC7E, les produits do l'conomat seront,
oo e vendus cu prix æ revient, Ycompris les éroîts ct taxes apalicé bles,
oo mejoré do 5 Se - : .

La
. .
\f :
es: : _ :
if +
! sh Soction 2, : Dlcpositions transitolros ! .
Fi
— Afin étaméliorer la situetion de trésorerio de FRIGUIA, lEtet Guinéen
et FRIALCO accoplient de renoncer, dans les conditions décrites ci-sprès.
\ à une pertic de leurs droits respectifs, le cas échéent, sur los bénéfices ”
= désofs rer FRISUiIA eutitre de lioxercico fisecl 1675 : .
li ’ a - Lo bénéfico de FRIGLIÀ rora réparti en deux tranches définles par
Sd ° référence eu tomes dicfurnine produite curent ficxercics fisczl
considéré : .
ui
e .

fère trancho : : Juscutè S 690 $ us par tonne }
Zèmne trencha : au-colè de £,62

- "2

$ US per tonre,

e -
i: b… La première tranche de 5,60 $ sera taxable et distrlbuable

c - La deuxlème tranche ne sera nl. taxable nl distribuable

. _ Pour l'exercice 1975 . h . .

E .

d- Lo Conseil d'Administration de FRIGUIA décléere de l'affectation da
la deuxième trenche du bénéflco pour les exercices ultérieurs,

Ï Fe

2) 2

ARTICLE N — PRIX OC VENTE DE L'ALLFANE

A EE EE PE CALUPAINE

A omrter du Tor Janvior 1072 lo prix de vante do Uéluñsino de FRIGUIA
CSt déterminé par applicetion 25 cisiosfticrz sSuivontos !:

1) Formule de prix. __ | Le

ñ

Po19$+26nx£ +206 xS 4258 :lane 433,20 gx A
Fo se 1 Eo Aj°

Pe Prix do verte ée l'alumine Uvrés en rec FGS CONAKEY exprimé
en Dcllars USA, par terno métrique, : -

Pour les furctsons en secs it cora cppliqué un forfait diensachags do 13 $
par fonno métrique, . : :

se

moices

Fe Prix moyvon éu boril de fusi Eunkor C FOB CAFAISES dim trirestro
cclondoire, Tour la détermination éu prix moyon 5eront refznues [os
dernières cotctions dos trois mois do choque trimestro celendeire
telles que publiées dans lo Flatits Gitoram à le rubriqus Clribean,
Middio Esct erg Fer East Product Prices pour la quotité Exmicor C
et pour les origines £rubs'e? Curaçao. :

F © 11 Doilerg USA

S ri moyen dlechat FOD Port doart per tonns do soude NaGt ds
fvreisons de soude à FRIGLHA cfectuées durant cl saque trimestro
celendsire + Gi 1e monnaie d2 facturation est éffférente éu Boller VIA,
S sera converti en dollars USA eu cours de chenc pretiqus CRICH
(Suisse), le jour de la fociuratien, entre lo Dollar LSA et Ja mor pie
ce fecturation, Co cours vera communiqué à FRIGUIA per lo Créklit
£uisæ,. ŸLa date retenue sera celle du départ des cargaisons.

S0e 220 Dollars USA

fe Lo Miriuetricl Commoditios néant publié par lo Bureeu ef Lator
Statietics of the US Dépariment of Labonti au titre du dornior mots
ce, chaque trimestre celendaire, .

Lo Liindico {publié au titro di: mols de Septembre 1274 soit 1, = 162,9,
‘E e Le WFerm Products, Procoss2d Foocs and Foody Indexif publié por
lo MEuñecu of Labor Sictisties of tho US Départmont of Leborit ou
titre du dmicr mois do choquo trimosire celercaire,

Es Ltincico E PubIIé eu titre du mois do Soptembro 1274 soit Eos = 175,1

Æ B

le
= &i= Cours du linget d'eluminiun primeiro tel que publié le dernier

jour d2 cheque trimestre colèndeire dans le London Metal Eulletin
\} . à la rubriquo "Virgin Incets World Prico Canadien CIF all meln
= ' ‘ports excl., USA Canada ardUi<it (en Cents US/ib),

ss
. | Al,= 39 cents US/Ib Le. Lie. Lee OU oueee
= o = sS . :
I ost précisé quo Æ_  —— 5 1 s°t EE pourront êtro

i' ‘ RS ke : e
es: . inférieurs à 1... re,
, Par contre , ne sera retenu pour l'application cé la formule
- que stil est égal" ou supérieur à le
| 2 Définition de T La ° .
es —— .

Ts 1% la valeur dune tonne d'aluminium calculée à partir de AI et
if. . ‘exprimé en $ US,
nd

.4) Périodes dianplication de P en reletion evec les Indices . .
| .
SE P sera revisé tous les trois mois et stappliquera eux livraisons dlalunine
° de FRIGUIA par périodes d2 trimestres celendaires, Le nouveau prix P

1h - sera communiqué per FRIGUIA àd-ses Acheteurs eu début ce cheque trie
D +. :  mestre calendaire, Les indices retenus dane sa détermination seront les

suivants: nou - :
! pour F : ltindice F du trimestre calendaire précédent,

pour S +: l'indice S du trimestre calendsire précédent,
\ pour 1 + Hindice du mois précédant le trimestre calendaire précédent,
_ pour AI : le dernier cours publié durant le trimestre calendaire précédent,
Li os uoe Lot D . : Te -
ut. Exemple: . Lt |

Pour les livraisons du 2ème trimestre 1275 les Indices suivants seront
L eppliqués : °

Fet Sp les inéicos F et S du ler trimestre 1975
ï . fetE s les indices let E à fin Décembro 1974

AS = lo dernier cours & Al publié en mars 1975,
” 5) Abettement de prix

Le prix effectivement appliqué aux livraisons à FRIALCO sera écal à :

P-T) x 0,9 + TT... n

Le prix cfiectivement cppliqué eux livraisons à d'autres acheteurs s2ra

EL . .
6) Curée éisnalie tlon d'a Ia form

La formule de Prix sera espliquée aux livraisons dialuñine effectuÿcs
du ler Janvier 1575 eu 50 Septembre 1578,

j'

. [s

En ce qui concerne les livraisens di

Elumine postérioures au 30 Septembre
1978 l'esplicetion g2 la présents formulo ce prix sera rocenduite d'année
cn année pour d2s périodes d2 livraisons ellent eu ler Gcisbre cu

20 Septembre co l'année Sulvento, sauf dénoncietion Per FRIGUIA où
Par ses Achcieurs,

C:

Dans le ces où Ja présente formule de prix roralt dénoncée, la hotificatier
d2 cette déronciation, Ssvra étre faits eu plus tard le 39 Juin précédant
| | la périods do livraison en question et de nouvelles dispositions Concernant
— le prix ds vente:de lalumine é2 FRIGUIA à ses Achsteurs cevront êtro
Convenuss entre FRIGUIA ot ceux-ci avant le 31 Décembre suivant, Fen_…
dent la périoce Sérarent, le ces échéant, le ler Gctobre da la date d'effet
do cs nouvelles Sispesitions, clest à dire au plus tard le 31 Décembre;
il sera fait éppiication des dispositions Précedemment en Vigueur,

mn : 7 Prix aopliceble aux livraisons dy fer Trimestre 1°75 ‘ ‘

jh Les indices F et S sont considérés comme égaux respectivement àF ets,

Les indices l et E sont égaux à Lette,
Liindice AI est égal à 59 œnts US/Ib, ‘:

8) En outre, en cpplication da la Résolution n° & du Conseil d'Administration
des 19 et 20 Février 1975, le prix do vente de Falurmine livrée à partir
\ cu fer denvier 1975 sora majoré de 1 $ par tonne pour couvrir les
dépensss d'étude de l'extension de lUsino, et co à concurrence do
leur montant,

i RS

ARTICLE Hi - DEVISES CEDEES

Les dispositions

LES PAR FRICUIA CENTRE SYLIS FCUR

[UE DE SCS DEFENTES EN SYLIS

qui suivent prennent effet à compler du for Janvier 1275 :

1) Chauo année FRIGUIA éteblira un budept de trésorerie répartissent

les charges Eudgétéss de l'cxcrcice à venir entre cherses peyables en
devises étrangères ct charges pavables en Sylis. Les “besoins nets en
Sylis ! prévisionnels ce la Société pour l'exercice à venir seront
définis comme étant égaux à la cifférenco entro les charges buclaétéos
payables en Sylis et les recctics diverses en Sylis budgetées (Économe
et autres recettes à l'exclusion des recettes en Sylls provenant de .

la vento diz!:#nfne),

Le 20 de chaque mois FRIGUIA cécera à la Banque Centrele de la Répu-
blique de Guinéo ou aux Banques qui [ui auront été désignées par celle
contro Svlis, un montent & covises étrangères éazl à la contre-valeur
& la moyenne mensuelle des Easoins nets en Sylis budgetés peur
l'exercice considéré sous déduction, dans fo mois de versement, de la
pert paycble en Sylis sur les exportetions di elurine effectuées le

mois précédent, _. 5 É

Une fois les comptes d'un exercice fincncicr de FRIGUIA certlflés par
ses auditeurs comptables, MM, PRICE WATERHOUSE & Cie, un
ajustement sera cffectuf en housse ou en balsse sf et dans la mesuro
où lés disponibilités en caisse ct banques en Sylis de FRIGUIA étaient
à la fin de l'exercice financier considéré, respectivement inférieures
ou supérieures à un montant égal à 2 mois des l'besoins nets en Sylistt
effectivement censiatés dons l'exercice finencier considéré seront
déterminés comme suit :. cc . : .
“Disponibilités en Sylis, en caisse et banques, au début de l'exercice,
telles que certifiées par les euditeurs comstables de la Société, plus :
Cenrtre-veleur des devises cédées contre Sylis durent l'exercice, plus
recetiss en Sylis de l'exercice au titre des ventes dlalumine, mois !
dispcnibitités en Sylis, en cüisse ct banques à la fin de l'exercice,
iles que certifiées per les auditeurs comptables de la Société, !!

Le cervics ‘des cottes &F
cédsmment, evec oblle.

escuré per Je trustec come pré
République de Guinée |

Uer à la Eancue Centrelo de Ja
tions que celles fournies à FFIALc
Lie Pour une périoës 40 G mols®

le princlpe de ta couble Slgnature sera eppliqu
=: à la tenus des sutre

“CS Comptes, selon des mccelités pratiques qui auront été
définies eu préalable Per la E:nquo Centrele de la Rés

Publiqus d3 Guinée ct

\: fe Direction Générale de FRIGUIA, Css modelitGs Pratiques divront essuroi

L lo fonctionnement cificece ct régulier cas diiférents Cemotcsi, Elles Pourson
É cs 5cus Comptes fonctionnant sclen une Procédure ellégé

: Elles davron! en outre prévoir Gulen ces d'urgence le Directour Général

L S fonds sur sa &eylo signature,

Lienserblo de ces dispositions e Accord cniro la République
de Gulnée, la Eanquo Centrale & UIA

o {a République de
FRIALCG er ses Actionnaires, le Trustee (lo Crédit Suisse) et le Mendetain
Commun d29 prêteurs d> FRIGUIA (LAZARO Frères e! Cic). Sa durée
E dlepplicètion sara celle de l'actuel] Contrat Fiduciaire mais certaines dé 5es
=... dispositions Pourront être revisées à ltissue d'une période de 6 mois,

E Cet accord devra, avant sa conclusion défi

initive} être soumis: à jiCpIC qui
L Serantit le Prêt en Dollars et que FRIALCO a déjà informé du Problène,
ii
1 . «
ja Fe - © Conakry, Le 15 Mers 1975 :
il . ee ‘

Pour la République dz Guinéa

Le Président du Comité-d'Etat Pour
. à Coopération Avec Li Europe Occidentale
ss. Et Par Délégation J :

Pour FRIALCO

: PK

Momory MARA

= - : P. LIOTIER
mean ln à
Vice Gouverréur ce la Eencue Centrale ‘ Directeur Général
|! ‘De la Réubliquo De Guinée . :
ü. | -
|
Le

(
ANNEXE 1
? | es

_ PRIX DE VENTE -DE LI ALU/IRE

\! L | nt

“ . \: . .

1 oo | | . . De 7

- Prix do vonte . à RRIALGO.. ess sssosocomassscesesseà 129,77 (xk
Es Prix de revient prévisionnel sssnosoososessse 119,19 $

Moins droît de sortie et redevance minière... =. 3,27$

pet : 115,62 $

mn ‘Moins majoration des prix de vente des
produits de lEconomat ,,,....esssssssssss —  3,42$

a

L D et ee | 112,504

fi ‘Plus taxe spéciale à i lexportation ses ‘+ 8,60 $
S: F. . a

: | 121,108.
Û | Coût total prévisionnel es scsseseceeccescee | 21,10$
\t . Bénéfices prévisionnels ere | 8,67$
- dont  ière trencho texable et distribuzblo ‘ 5,60 $
L : ‘+ Zèmo tranche ni texable ni distribuable en 1975 . 3,07$

x) Le prix de vento en 1975 est de 150,77 $ pour couvrir les frais d'étude
| : de extension, ‘ ‘

Gx} Conformément à-la Résolution n° S du Conseil d'Administration des 19 et
20 février 1975, le prix de vente au tiers, indexé, est de 149 $/T.

La
AC

‘

ANNEXE 11

DÉTERMINATION DES MONTANTS VENSUELS DE
DEVISES ETRANG ÆS RESTANT À CEDER CONTRE
SYLIS DUPANT- LIEXERCICE 1975 ‘

Re

il convient de noter que les cessions da devises étrangères calculées
ci-dessous sont colles qui sont nécessaires à [a œuverture ds dépenses
d2 FRIGUIA en Syils, avant paiement ds limpêt sur les bénéfices, En
fait, les recettes en devises étrangères do le Bençguo comprendront, £n
outre ces montants, le procuit de Ia taxe spéciale à [exportation (qul

au cours actuel du fingst et sur la base diune production annuelle da

. 650 609 T, représente 5, 5C9 009 dollars paren), - | :

1} Besoins nets on Évlis bidortés de le ercice 1975
7 mets on Svlis Bucortés da l'exercice 1975

- Besoins nets en Sylis bucdcetés selon documents
présentés au Conseil d'Adninistretion des

. 19 et 26 février 1875 + 283, MSy |
- À déduire : recevence minière et ‘ 7 Poe
-_ droit de sortlo ee - 32,65 MSY

: TOTAL ° . 280,97 MSy | |

2) Mentent mensuel sur les 6 derniers mols do
l'exercice 1075 °

SH l'en admet que les dispositions prévues par le Prétent'#mendeinent
entreront en application peur la première fois en Avril 1975 en qui
concerne les cessions de devises de FRIGUIA, le montant totzl

prévisionnel des besoins nots en Sylis restant à couvrir dans les 6 der-

niers mois de (lexercice est le suivant : . 7 .
Besoins nets budætés pour 1975 259,27 MSy
À dédaire : :

Cessions de devises et produits en Sylis des ventes
d'alunire du ier trimestre 1975 :

jenvier 35 054 650 Sylls

février 28 S63 529 Sylis

SE

mars 27192588 Sylis
91240 769 Sylis Fe -
Soit environ EL . - 91,24 MSy
° TOTAL ° . 7 158,75 FEy —

Soit environ 26, 62 millions do sylis par mois.

Ces besoins nets mensuels moyens seront ceuverts à le fois par le
proeuit des ventes pcycbles on partie en Sylis,per les recettes susrlé—
DES core ct Por cos cessions do devises étrangères,

FLD. DE

155,75 MEy |
|
